Examiner’s Amendment and Reason for Allowance

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the filing made 5/12/2021.
The allowed claims are 1, 4, 7, 12-13, 15, 16.
Claims 2-3, 5-6, 8-11 have been previously cancelled.
Claim 14 is cancelled by examiner’s amendment. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with applicant’s representative Doug Mueller on 5/24/2021.
The claims are amended to cancel claim 14 as follows,
14. (Cancelled)





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art of record is KR 20040020557 to Hyeok. Hyeok teaches, a refrigerant compressor comprising: an electric component (3, 4, Fig. 1); a compression component driven by the electric component to compress a refrigerant; (5, 6, 7, Fig. 1), a sealed container (1, Fig. 1) accommodating the electric component and the compression component, wherein: the compression component includes, a shaft part (5, Fig. 1, 50, Fig. 5) rotated by the electric component, and a bearing part (2’, Fig. 1) slidingly contacting the shaft part such that the shaft part is rotatable; a sliding surface (41, outer edges of 42 shown in Fig. 3) of the bearing part (40) includes a curved-surface portion (47, Fig. 3) having an inner diameter that continuously increases in a curved shape toward an end of the bearing part (40, Fig. 5) in a center axis direction of the bearing part.
Hyeok does not teach, a corner of the shaft part is opposed to a position of a chamfered surface of the bearing part, the position chamfered surface being located closer to the end of the bearing part in the center axis direction than the curved-surface portion.
Since the prior art of record does not teach all of the limitations of the independent claims, such claims are allowable as are the claims depending therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.